MEMORANDUM**
Agnes and Anthony Paiva appeal the summary judgment entered in favor of *372Countrywide Home Loans, Inc. and the district court’s refusal to reconsider that ruling. The Paivas argue that the district court failed to review the evidence that Countrywide submitted which would, they contend, have shown a triable issue of fact as to whether each had received the number of copies of the Notice of Right to Cancel required by the Truth in Lending Act, 15 U.S.C. § 1635, 12 C.F.R. § 226.23(b)(1), whether there were mistakes in the financial disclosures, and whether they prematurely waived their right to rescind. We affirm.
Countrywide’s motion for summary judgment was well-supported. The Pavías filed no opposition. Countrywide’s evidence showed that the Pavías had acknowledged in writing that each had received two copies of the Notice of Right to Cancel and that they had signed the waiver of their right to rescind. They pointed to no evidence that they signed the waiver of their right to rescind on originals. No errors in the interest calculation, if any, were called to the district court’s attention. In these circumstances, the district court appropriately found that Countrywide met its burden of establishing that no genuine issues of material fact exist. The district court had no obligation to scour the record for potential triable issues of fact to which it was not specifically referred. Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1028-29 (9th Cir.2001); Forsberg v. Pac. N.W. Bell Tel. Co., 840 F.2d 1409, 1417-18 (9th Cir.1988); D. Haw. R. 56.1(f) (2002).
As the Pavías made no showing of “newly discovered” evidence, an intervening change in controlling law, or manifest errors of law or fact, the district court did not abuse its discretion in declining to grant their motion pursuant to Fed. R.Civ.P. 59(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *372courts of this circuit except as provided by 9th Cir. R. 36-3.